Citation Nr: 1211772	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder.  

2.  Entitlement to service connection for a lumbosacral strain disability.  

3.  Entitlement to service connection for a migraine headache disability.  

4.  Entitlement to service connection for left foot callus on 5th metatarsal head.  

5.  Entitlement to service connection for chronic sinusitis.  

6.  Entitlement to service connection for a right knee disability.  

7.  Entitlement to service connection for gastroesophageal reflux disease with dyspepsia.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February to August 1971 and from November 1990 to May 1991, with additional periods of unverified active duty service in the Army National Guard both prior to and subsequent to his second period of active duty service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
As for the claim for PTSD, recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD, to include the broader issue of entitlement of service connection for an acquired psychiatric disorder, as is reflected on the cover page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In order to assist the appellant in the development of her claim, the Board finds that additional development is warranted prior to issuing a decision in these matters.  

All of the issues on appeal concern claims for service connection.  Generally, service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations also provide that where a Veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumptive period does not apply to any periods of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Turning to the particular issues on appeal, the Board first turns to the service connection claim for a psychiatric disorder to include PTSD, the Veteran, upon filing her claim for PTSD, did not describe the in-service stressor or stressors that resulted in PTSD.  After being provided a VA PTSD Questionnaire in January 2005, she reported that an event occurred in January 1991 while serving on active duty in Saudi Arabia.  She did not, however, describe the event.  VA outpatient treatment records for the period concluding in October 2007 include diagnoses of PTSD, depressive disorder, and anxiety disorder.  For instance, in December 2004, she reported a history of depression ever since returning from Saudi Arabia.  She stated that she had "terrible experiences" there that continued to bother her.  She reported intrusive dreams related to the traumatic experiences.  Diagnoses of PTSD and a depressive disorder were rendered.  Then current psychiatric medications included Trazodone and Sertraline.  

Following a VA examination in May 2011, however, no Axis I psychiatric disability was diagnosed.  Rather, at such time, the examiner noted that while "there clearly is a diagnosable mental illness" the Veteran's vague and inconsistent reports made it difficult for the examiner to render a diagnosis without resort to mere speculation.  In addition, the examiner noted that while it was "possible that she has PTSD from sexual assault" she could not resolve the issue with the information provided solely by the Veteran.  

Significantly, during the examination the Veteran reported that she developed PTSD due to combat stress involving the fear of incoming SCUD missiles and due to a history of military sexual assault.  As to the allegation of a military sexual assault, she indicated that the incident happened when stationed in Saudi Arabia and that she had "filed sexual harassment charges against her commander" but never heard the result of any investigation.  

In July 2005, the RO requested the Veteran's service personnel records.  Records were received later that month; however, they pertain only to the Veteran's first period of active duty service.  

The Board finds on remand that the Agency of Original Jurisdiction (AOJ) must obtain these records.  The personnel records are clearly relevant to the claim for service connection for PTSD even in the absence of a current diagnosis.  That is so because an accurate history is essential when evaluating a disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (A medical opinion or examination in adequate where it is based upon consideration of the appellant's prior medical history.)  In addition, because the Veteran has difficulty discussing the purported PTSD stressors, the personnel records may help to corroborate the Veteran's account.   

In this regard, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5)(2011).  

Moreover, VA has implemented additional procedures to assist claimants who file claims based on military sexual trauma.  Those steps, detailed in VA's M-21 Adjudication Procedure Manual have not been followed.  In particular, recent changes to the Adjudications Procedures Manual details steps to obtain Restricted or Unrestricted DoD reports or military sexual trauma.  See M-21MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Block e.  

In addition, as regards the claim for an acquired psychiatric disorder and the remaining claims on appeal, the Veteran has supplied copies of some service treatment records in her possession but the AOJ has yet to request the Veteran's official service treatment records for her second period of service.  Thus, these records must also be obtained.  

Furthermore, the RO has not verified the nature and classification of the Veteran's service in the Army National Guard.  National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [, at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505."  Id at 58.    

Full-time duty would involve the following:  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

VA law further provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).

Here, the classification of the Army National Guard service is of particular importance with respect to the claims for service connection for a lumbosacral spine disability and a right knee disability.  In this respect, the Veteran supplied an October 1983 record that shows treatment for a lumbar strain.  A March 28, 1985 DD Form 689 indicates that the Veteran had back spasms that were incurred in the line of duty.  Additionally, a DA Form 2173, dated on December 10, 1993, indicates that the Veteran had a right knee injury that was incurred in the line of duty.  Thus, while the line of duty determinations are clearly relevant, the Board cannot adjudicate the claim without first determining if the Veteran was on "full-time duty" as described above.  

As regards the claims for migraine headaches, sinusitis, and gastroesophageal reflux disease, the Veteran attributes these conditions to service in Saudi Arabia in 1990 and 1991.  VA outpatient treatment records document a long history of migraine headaches.  They also show occasional treatment for sinusitis.  The service records supplied by the Veteran show evidence of a pre-existing sinus condition but indicate a possible worsening during service.  For instance, in a January 1990 Report of Medical History prior to entry onto her second period of active duty the Veteran reported a history of sinusitis.  A medical checklist prior to deployment, dated in December 1990, noted a history of chronic sinusitis, but stated that the Veteran was still deployable.  A Report of Medical Examination in February 1991, during deployment to Saudi Arabia, notes treatment for food poisoning and infected sinus.  It notes that she was still having problems with her stomach.  While a VA examination was conducted in December 2007, no opinion was provided as to the likely etiology of a migraine headaches disorder or sinusitis or a stomach condition manifested by gastroesophageal reflux disease.  

Finally, while the Veteran reports current VA treatment for the claimed disabilities, there are no VA treatment records dated after October 2007 associated with her claims file.  Hence, these records must be obtained prior to re-adjudication of the claims.  The Veteran is reminded, in this respect, that the December 2007 VA examination did not find evidence of a left foot callus disability.  In order to support her claim for VA benefits, she should identify of supply evidence showing a current disability.  She is also encouraged to submit other relevant evidence to support her claims for VA benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records for the period since October 2007.  

2.  Contact the service department and obtain the Veteran's service treatment and service personnel records for her second period of active duty service from November 1990 to May 1991.  

3.  Contact the service department and verify the classification of the Veteran's service in the Army National Guard to include a determination as to whether she performed "full-time duty" (ACDUTRA and/or INACDUTRA) under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).   

4.  If and only if "full-time duty" in the Army National Guard is verified, schedule the Veteran for a VA examination to obtain an opinion as to the current nature and etiology of any lumbar strain and right knee disabilities.  The examiner should provide an opinion as to the likelihood that any current lumbar strain disability or right knee disability is etiologically related to an injury sustained during full-time duty in the Army National Guard.  

5.  Take the steps identified in M-21MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Block e, to include contacting the Veteran and obtaining information as to whether a restricted or unrestricted report was made in connection with her report of military sexual trauma and assisting her in obtaining any report.  

6.  Thereafter, if any additional relevant evidence is received in connection with the claim for service connection for an acquired psychiatric disorder, to include PTSD, schedule the Veteran for a VA psychiatric examination for further evidence as to the current nature and etiology of any psychiatric disorder found.  The entire claims file and a copy of this remand should be made available for review, and such review should be noted in the examination report.    

(a)  If a disability manifested by PTSD is diagnosed, the VA psychologist or psychiatrist shall provide an opinion as to whether such is at least as likely as not (i.e. a 50 percent probability or greater) that the disability is due to or aggravated by any of the Veteran's qualifying periods service of service.  In doing the examiner shall clearly identify the specific events which are considered stressors supporting the diagnosis, and fully explain why the stressors are considered sufficient under DSM-IV.  

(b)  If a psychiatric disability other than PTSD is diagnosed, the examiner shall provide an opinion as to whether such is at least as likely as not (i.e. a 50 percent probability or greater) that the disability is due to or aggravated the Veteran's qualifying periods of service.  

7.  Schedule the Veteran for a VA examination to obtain evidence as to the current nature and etiology of the claimed migraine headaches, sinusitis, and gastroesophageal reflux disease disabilities.  The entire claims file and a copy of this remand should be made available for review, and such review should be noted in the examination report.  Following a physical examination, history, and review of the Veteran's claims folder the examiner shall address the following:

(a)  Is any current migraine headache disorder at least as likely as not (i.e. a 50 percent probability or greater) related to the Veteran's second period of active duty service?  

(b)  Did sinusitis pre-exist the Veteran's second period of service?  If so, did any pre-existing sinusitis undergo a permanent increase in severity as a result of second period of active duty service?  If you opinion is that sinusitis did not pre-exist the Veteran's second period of active duty service, is it at least as likely as not that such was incurred during active duty service?  

(c)  Is any current gastroesophageal reflux disease with dyspepsia at least as likely as not (i.e. a 50 percent probability or greater) related to the Veteran's second period of active duty service?  

8.  The AOJ should ensure that the examination report responds to the question posed in this Remand directive.  If the report is inadequate or incomplete, it should be returned for corrective action.  

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


